Fisher, J. Claimant seeks an award for merchandise sold and delivered to respondent on or about December 12, 1942. The record consists of statement of claim, transcript of evidence, and waiver of statement, brief and argument by claimant and respondent, by respective counsel. It appears from the evidence, that onoDecember 1, 1942, the Illinois Commerce Commission, through its Secretary, Julius Johnson, ordered of claimant seven (7) mottled Sheaffer Life-time pen and pencil sets at the cost of $9.25 per set to be delivered to the office of the Commerce Commission at Springfield, Illinois. That thereafter, on December 12, 1942, the said pen and pencil sets were so shipped by prepaid express and receipt of the same acknowledged. That, a statement and bill for the agreed charge was frequently mailed to the Commerce Commission, but was never paid. Claimant seeks an award for $68.25, and interest thereon from December 12, 1942, to the date of payment. The facts are not in dispute. It appears that this obligation was not paid for the reason that there was a change in the personnel of the Illinois Commerce Commission about or shortly after the time this merchandise was received by the commission, and the new members of the commission were unable to locate the pens and pencils. It is difficult to understand how such merchandise could disappear, but, in any event, the responsibility of claimant ended with the delivery of the merchandise to respondent. The goods were properly ordered, delivery was promptly made, the price was reasonable, and claimant is entitled to payment therefor. We know of no authority whereby we could allow the claim for interest. An award is therefore entered in favor of claimant in the sum of Sixty-eight and 25/100 Dollars ($68.25).